EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aaron M. Raphael on 1/25/22.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment to Claims
In claim 15, delete “,preferably 30 to 45 wt.-%”

REASONS FOR ALLOWANCE
Claims 15-28 are allowed.

Claim 15 is amended to remove indefinite language.

The following art is made of record:

In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



WO 2012/022710 (herein Michels)
Michels discloses a thermoplastic molding (abstract, page 18 and examples) composition comprising:
From 5 to 50 parts (thus 5 to 50 wt% when normalized) of a graft rubber component I (reading on claimed component A).  See page 14 and examples.  The graft copolymer being formed from agglomerated butadiene rubber latices with a particle diameter of 190 to 900 nm (page 9).  The rubber latices are produced from a starting latex with a weight average particle diameter of less than 110 nm (page 5 and 7) and agglomeerating with an acid anhydride (pages 9-10).  Specific attention is drawn to the examples (such as example graft copolymer I1 on page 28), which utilize agglomerated rubber latices (see table 2 and table 3) 11 (293 nm), A12 (265 nm), A13 (338 nm) and A14 (645 nm), which are agglomerated from B1, which is a butadiene latex with a 
From 50 to 95 parts by weight (thus about 50 to 95 wt% when normalized) of a rubber free copolymer II (reading on claimed component B) comprising styrene and acrylonitrile in amounts of 95:5 to 50:50.  See page 14.
Additives are taught (page 18), however they are optional (thus 0 wt% in embodiments).
Thus, the difference between Michels is:

Component 
Michels
Claimed invention
Amount of A*
5 to 50 parts
25 to 45 wt%
Amount of B*
50 to 95 parts
55 to 75 wt%
Amount of A1
40 to 85 parts 
45 to 49.5 wt%
Amount of A2
15 to 65 parts
50.5 to 55 wt%
Styrene to acrylonitrile in A2
80/20 to 65/35
69.5/30.5 to 66/34
Styrene to acrylonitrile in B
95/5 to 50/50
70/30 to 66/34
Melt flow rate of B
No range directly taught
30 to 36 g/10 min


* These values are contingent on the other resins are less than 5 wt%, while they are taught on page 14 as up to 1000 parts (which would yield wt% well outside the claimed range above about 5 parts).
As to the melt flow rate (MVR at 220/10) of the styrene acrylonitrile (SAN) copolymer (component B), Michels does not directly teach a range.  However (examples starting on page 28), resin 1 has a MVR of 55 g/10min (Mw of 115,000), resin 2 has a MVR of 40 g/10min (Mw of 145,000) and resin 3 has a MVR of 10 g/10min (Mw of 185,000).  Note that the MVR is inversely proportional to the molecular weight.  The broader disclosure teaches that SAN (claimed component B) has a molecular weight of 20,000 to 200,000 (page 14).  However, the MFR is also dependent on the comonomer makeup, configuration, blockiness, polydispersity, etc., some of which are difficult if not impossible to infer from Michels’ disclosure.  In other words, there is no guidance to select the narrowly claimed ranges from the at least seven broader ranges and also arrive at the claimed MFR.

US 5,225,494 (herein Ishiga) discloses similar compositions as Michels and suffers from the same deficiencies.  Further, the specifics of component B and amounts are not disclosed.


US 2016/0083572 (herein Niessner) teaches similar compositions, however the MVR for component B is outside the claimed range.  Specifically exemplified as 64 g/10min and the Mw is taught as 15,000 to 100,000.  Further, component A is not 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARK S KAUCHER/Primary Examiner, Art Unit 1764